            Case 2:19-cv-00194-RMP                       ECF No. 3           filed 06/05/19           PageID.27 Page 1 of 1


AO 399(01/09) Waiver of the Service of Summons


                                      UNITED STATES DISTRICT COURT
                                                                       for the
                                                       Eastern District of Washington

                    JOSHUA C. BUTLER                                      )
                              Plaintiff                                   )
                                 v,                                       )       Civil Action No. 2:19-cv-00194-RMP
         G4S SECURE SOLUTIONS(USN, INC.                                   )
                             Defendant                                    )
                                            WAIVER OF THE SERVICE OF SUMMONS

To: Kelly E. Eisenlohr-Moul
             (Name ofthe plaintiff's attorney or unrepresented plaintilD

        1 have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          [, or the entity 1 represent, agree to save the expense of serving a summons and complaint in this case.
                                                                                                                the court's
         1 understand that 1, or the entity 1 represent, will keep all defenses or objections to the lawsuit,
                                                                                             a summons or of service.
jurisdiction, and the venue of the action, but that I waive any objections to the absence of
                                                                                                                 Rule 12 within
        1 also understand that 1, or the entity 1 represent, must file and serve an answer or a motion under
                           06/03/2019             , the date when this request was sent (or  90 days  if it was sent outside the
60 days from
United States). If 1 fail to do so, a default judgment will be entered  against me  or the entity I represent.


 Date:          06/05/2019
                                                                                             Sign erre ofthe attorney or unrepresented party

              G4S Secure Solutions(USA) Inc.                                                          Gtnt ohf MOUL
                                                                                                               Printed name
         Printed name ofparty waiving service ofsummons
                                                                                               1100 Peachtree Street NE Suite 950
                                                                                                       Atlanta, GA 30309

                                                                                                                  Address

                                                                                               Kelly.Eisenlohr-Moul@dinsmore.com
                                                                                                               E-mail address

                                                                                                            (470)300-5337
                                                                                                             Telephone number


                                            Duty to Avoid Unnecessary Expenses of Serving a Summons
                                                                                                                          expenses ofserving a summons
           Rule 4 ofthe Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessaryrequested by a plaintiff located in
                    defendant  who  is located in the United States and who fails to return u signed waiver or service
 and complaint. A                                                                                            for the failure.
 the Unitcd States will be required to pay the expenses ofservice. unless the defendant shows good cause
                                                                                                              in an improper venue, or that the court has
           "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought
 no jurisdiction over this matter or over the defendant or the defendant's property.
                                                                                                               but you cannot object to the absence of
         If the waiver is signed and returned, you can still make these and all other defenses and objections,
 a summons or of service.
                                                                                                                or a motion under Rule 12 on the plaintiff
             If you waive service, then you must, within the time specified on the waiver form, serve an answer       than if a summons had been served.
                                                                              you  are allowed more  time to respond
  and file a copy with the court. By signing and returning the waiver form,
